 1   Robert A. Buccola (SBN 112880)
     Steven M. Campora (SBN 110909)
 2   DREYER, BABICH, BUCCOLA WOOD & CAMPORA, LLP
     20 Bicentennial Circle
 3   Sacramento, CA 95826
     Telephone: (916) 379-3500
 4   Facsimile: (916) 379-3599

 5   C. Brooks Cutter, Esq. (SBN 121407)
     John R. Parker, Esq. (SBN 257761)
 6   CUTTER LAW, P.C.
 7   401 Watt Avenue
     Sacramento, CA 95864
 8   Telephone: (916) 290-9400
     Facsimile: (916) 588-9330
 9

10   Attorneys for Plaintiffs
11
                            IN THE UNITED STATES DISTRICT COURT
12
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
13

14
     KENT PIVONKA, JAMES SMITH, on behalf                  Case No. 2:11-cv-01759-TLN-CKD
15   of themselves and a class of similarly situated
     persons,                                              JOINT STIPULATION AND
16                                                         PROPOSED ORDER TO CONTINUE
                                                           HEARING ON DEFENDANTS’
17                  Plaintiffs,                            MOTION TO DISMISS AND RELATED
                                                           DEADLINES
18          v.
19                                                         Date: June 24, 2021
     ALLSTATE INSURANCE COMPANY, an
     Illinois Corporation, and ALLSTATE                    Time: 2:00 p.m.
20                                                         Place: Courtroom 2, 15th Floor
     PROPERTY AND CASUALTY COMPANY,                        Before: Hon. Judge Troy L.
21   an Illinois Corporation,                              Nunley
22                  Defendants.
23

24

25

26

27

28                                                     1
                     STIPULATION AND ORDER RE MOTION TO DISMISS AND RELATED
                     DEADLINES
 1          Plaintiffs KENT PIVONKA, JAMES SMITH, on behalf of themselves and a class of

 2   similarly situated persons, (“Plaintiffs”), and Defendant ALLSTATE INSURANCE

 3   COMPANY, ALLSTATE PROPERTY AND CASUALTY COMPANY (“ALLSTATE”)

 4   (collectively, the “Parties”), by and through their respective counsel of record, hereby

 5   respectfully apply to this Court for an Order continuing the hearing date set for June 24, 2021,

 6   for ALLSTATE’S Motion to Dismiss and all related briefing deadlines.

 7          WHEREAS, on May 14, 2021, ALLSTATE filed a motion to dismiss all claims in this

 8   action pursuant to FRCP Rules 12(b)(1) and 12(b)(6) (“Motion to Dismiss”);

 9          WHEREAS the Motion to Dismiss is scheduled for hearing on June 24, 2021;

10          WHEREAS, the Parties met and conferred on May 18, 2021, discussing the current

11   hearing date and briefing schedule;

12          WHEREAS, Plaintiffs Opposition is currently due on June 10, 2021;

13          WHEREAS, ALLSTATE’S Reply is currently due on June 17, 2021;

14          WHEREAS, the Parties have agreed to move the hearing date on the Motion to Dismiss

15   to July 22, 2021. The Parties have further agreed that Plaintiffs will file their opposition on July

16   1, 2021 and ALLSTATE will file its reply on July 15, 2021.

17          NOW THEREFORE, IT IS HEREBY STIPULATED, between the Parties, subject to this

18   Court’s approval, that: the Motion to Dismiss hearing be continued to July 22, 2021, Plaintiffs’

19   opposition will be due on July 1, 2021 and ALLSTATE’S reply will be due on July 15, 2021.

20

21                                                    Respectfully submitted,

22

23   Dated: May 20, 2021                              CUTTER LAW, P.C.

24

25
                                                   By: ___/s/ John R. Parker, Jr._____________
26                                                 C. Brooks Cutter, Esq.
                                                   John R. Parker, Esq.
27                                                 Celine Cutter, Esq.
                                                   CUTTER LAW, P.C.
28                                                    2
                     STIPULATION AND ORDER RE MOTION TO DISMISS AND RELATED
                     DEADLINES
 1                                               401 Watt Avenue
                                                 Sacramento, CA 95864
 2                                               Telephone: (916) 290-9400
                                                 Facsimile: (916) 588-9330
 3

 4                                               Robert A. Buccola, Esq.
                                                 Steven M. Campora, Esq.
 5                                               DREYER, BABICH, BUCCOLA, WOOD &
                                                 CAMPORA, LLP
 6                                               20 Bicentennial Circle
                                                 Sacramento, CA 95826
 7
                                                 Telephone: (916) 379-3500
 8                                               Facsimile: (916) 379-3599

 9                                               Attorneys for Plaintiffs KENT PIVONKA and
                                                 JAMES SMITH
10

11

12                                               By: /s/ Anna Shiran Youssefi
                                                 ANNA SHIRAN YOUSSEFI
13                                               Attorneys for Defendants ALLSTATE INSURANCE
                                                 COMPANY and ALLSTATE PROPERTY AND
14                                               CASUALTY COMPANY
15

16                                          ORDER
17
                              For good cause shown, the above Stipulation is adopted as follows:
18
     The hearing on Defendants’ Motion to Dismiss is continued to July 22, 2021, at 2 p.m., and
19
     Plaintiffs’ opposition will be due on July 1, 2021 and ALLSTATE’S reply will be due on
20
     July 15, 2021.
21

22
     IT IS SO ORDERED.
23
     DATED: May 20, 2021
24                                                      Troy L. Nunley
                                                        United States District Judge
25

26

27

28                                                  3
                      STIPULATION RE MOTION TO DISMISS AND RELATED DEADLINES
